357 U.S. 577 (1958)
URRUTIA
v.
UNITED STATES.
No. 756, Misc.
Supreme Court of United States.
Decided June 30, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Petitioner pro se.
Solicitor General Rankin, Assistant Attorney General Anderson, Robert S. Erdahl and Beatrice Rosenberg for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. Upon consideration of the entire record and the confession of error by the Solicitor General, the judgment of the United States Court of Appeals for the Fifth Circuit is reversed and the case is remanded for hearing.